Citation Nr: 0613999	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-35 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
September 1971 and March 1974 to May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The Board issued a decision in 
November 2004 denying the veteran's claim.  Pursuant to a 
Joint Motion for Remand, however, in December 2005 the Court 
of Appeals for Veterans Claims vacated and remanded the 
veteran's appeal to the Board for additional development.

Wherefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The Joint Motion for Remand finds that VA has not fully 
developed the veteran's claim because certain private 
treatment records were not obtained prior to deciding the 
claim.  Specifically it directs VA to undertake a review of 
all treatment records, including obtaining private treatment 
records.  Thus on remand, the RO should contact the veteran 
and ask him to identify all private treatment providers who 
have treated him for his right knee condition and to provide 
an authorization for release of records for each provider.  
Once obtained, the RO should request the identified treatment 
records.  If the RO is unable to obtain the treatment records 
from any of these providers, the RO should notify the veteran 
and give him the opportunity to obtain and provide them 
himself.

In addition, the Board finds that additional notice should be 
provided to cure prior defects and to meet current changes in 
the law.  During the pendency of the appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, holding that, upon receipt of an application for 
service connection, VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present case, the 
veteran has not been notified that if service connection is 
established a disability rating and an effective date would 
be assigned.  On remand, the RO should provide the veteran 
notice that informs him of the type of information and 
evidence that is needed to establish a disability rate and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran with 
legally compliant notice of all the elements of 
the veteran's claim for service connection.  
The notice should include the instruction that 
he should submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession.  See 38 C.F.R. § 3.159(b) (2005).

2.  The RO should request the veteran to 
identify all medical care providers, VA and 
non-VA, which have provided pertinent treatment 
of his right knee condition and provide 
completed release forms authorizing VA to 
request copies of them from the identified 
private medical care providers.  The RO should 
also advise him that he can either submit the 
treatment records to the RO himself instead of 
providing a release.  Based on the veteran's 
response, if any, the RO should then request 
the medical records identified.  In making the 
request, the RO should specify that copies of 
the actual treatment records, as opposed to 
summaries, are needed.  All efforts to obtain 
these records, including follow-up requests, if 
appropriate, should be fully documented.  The 
veteran and his representative should be 
notified of unsuccessful efforts in this regard 
and afforded an opportunity to submit the 
identified records.

3.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and notice 
obligations are accomplished, the RO should 
readjudicate the claim.  If such action does 
not resolve the claims, a Supplemental 
Statement of the Case should be issued to the 
veteran and his representative.  An appropriate 
period of time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





